Citation Nr: 1754372	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for lumbosacral strain.


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In April 2015, the Veteran requested a hearing before a Veterans Law Judge in her substantive appeal (VA Form 9).  However, the Veteran subsequently withdrew her request in written correspondence dated May 2015.  Additionally, the Board sent the Veteran a letter in December 2015 for clarification with respect to a hearing before a DRO.  In a January 2016 letter, the Veteran also withdrew her request for a DRO hearing.  Thus, there is no pending hearing request before the Board.  

This matter was previously before the Board in March 2016 and was remanded for further development.  In doing so, the Board also noted that the issue of TDIU was reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and therefore, referred the issue of TDIU to the RO for proper adjudication.  As the RO granted TDIU in an August 2017 rating decision, this represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The remaining issue for an increased evaluation for lumbosacral strain is presently before the Board for further appellate review.


FINDINGS OF FACT

The Veteran's lumbosacral strain manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected lumbosacral strain have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  
The Veteran's lumbosacral strain has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In order to receive a higher rating, the Veteran must show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, in which case a 40 percent rating is warranted.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Factual Background

The Veteran contends that her back condition has worsened and warrants a higher disability rating than her current 20 percent disability rating.  Specifically, the Veteran contends that her back pain is worse when standing or walking, and lifting is impossible.  She further reports having functional limitations in that it is harder to shower, exercise, and function without pain.

The evidence shows that the Veteran had a bilateral L5-S1 diskectomy [sic] in June 2008.  In a neurosurgical consultation prior to the Veteran's 2008 discectomy, the Veteran reported falling off some chairs approximately four years prior where she believes some of her back problems started.  She further reported falling on ice the previous December and having left tingling in her outer thigh which felt like hot liquid running down the backs of her legs.  The Veteran subsequently sought medical attention and had an MRI which showed an L5-S1 disc herniation with bilateral compression of the S1 nerves.  She was subsequently referred to a private physician who then performed her discectomy in 2008.

In November 2010, the Veteran received an MRI of her lumbar spine.  The imaging showed a right lateral recess disk protrusion at L5-S1; the other levels were unremarkable.

In December 2010, the Veteran went for an evaluation to begin physical therapy for her back.  The Veteran reported that her pain arises in the SIJ [sic] regions and extends into the right buttock, postero-lateral thigh, lower leg, and toes.  She further reported that her pain is constant, severe, sharp, numbing, and tingling.  The Veteran began receiving physical therapy for low back pain and right lower extremity radicular pain for approximately 4-6 weeks.  

In January 2011, the Veteran underwent another right L5-S1 microlumbar discectomy.

In July 2012, the Veteran received a VA Thoracolumbar Spine examination.  The Veteran's range of motion included forward flexion ending at 70 degrees, extension at 15 degrees, both right and left lateral flexion ending at 20 degrees, and both right and left lateral rotation ending at 20 degrees.  After repetitive use testing, the Veteran's range of motion findings remained the same.  The examiner noted that the Veteran had functional loss of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examiner also noted that the Veteran exhibited pain to palpation, guarding or muscle spasms, but no abnormal gait, and no signs of radiculopathy.  The examiner concluded that the Veteran's current back condition was not proximately due to or the result of the Veteran's service-connected lumbar strain.  In doing so, the examiner determined that the Veteran's discectomy in 2011 was not caused by or related to her lumbosacral strain, but rather, her fall from a chair in 2003 which caused her lumbar disc injury resulting in a discectomy in 2011.  The examiner further noted that the Veteran's service-connected lumbosacral strain does not
aggravate her non-service-connected lumbar disc disease.

In October 2012, the Veteran received a General Medical Examination for purposes of TDIU.  In regards to the Veteran's back, range of motion findings showed forward flexion at 60 degrees, extension at 15 degrees, right lateral flexion at 15 degrees, left lateral flexion at 20 degrees, and both right and left lateral rotation at 20 degrees.  Range of motion after repetitive use testing showed a difference in forward flexion at 50 degrees, and extension at 10 degrees, while the others remained the same.  The examiner noted that the Veteran had functional impairment of less movement than normal, excess fatigability, and pain on movement.  The examiner also noted pain on palpation, guarding or muscle spasm not resulting in an abnormal gait with symptoms of radiculopathy.  The examiner concluded that the Veteran's service-connected lumbar spine does impact her ability to work; however, her back pain is due to both her degenerative disc disease (DDD), and her service-connected strain, but primarily the DDD.

The Veteran received another VA examination of her spine in August 2014.  Range of motion findings included forward flexion at 60 degrees, extension at 15 degrees, both right and left lateral flexion at 25 degrees, and both right and left lateral rotation at 25 degrees.  The examiner noted functional loss and/or functional impairment of excess fatigability, and pain on movement.  The examiner further noted pain on palpation, and muscle spasms; however, muscle spasms and guarding did not result in an abnormal gait.  The examiner noted evidence of radiculopathy and IVDS, but no ankylosis of the spine.  The examiner determined that the Veteran's radiculopathy is caused by her non-service-connected DDD which was caused by her accident in 2003.

On September 23, 2014, the Veteran reported to her private physician with a complaint of low back pain for two weeks.  The Veteran was given flexeril for muscle spasm, and an MRI was ordered.  The Veteran's MRI showed post-surgical changes at the L5-Sl level with some enlargement..., and some right paracentral osteophyte.  Additionally, the examiner noted a left lateral disc/osteophyte bulging at the L4-5 which appeared to be new when compared with the previous MRI of May 2011.

Subsequently, on September 30, 2014, in a follow-up visit, the Veteran reported that her back pain has improved and that she could resume her normal activities.  The physician noted that the Veteran's MRI demonstrated some degenerative changes, but nothing acute, and nothing that would require a surgeon to address.

In February 2015, the Veteran presented to the emergency department with a complaint of chronic back pain.  The Veteran reported her pain as being severe and in the area of the left lower lumbar spine, left SI joint, left gluteus, and lower lumbar spine.  She further described the pain as radiating to the right thigh, with burning, aching, and pain.  The examiner noted mild soft tissue tenderness in the left lower lumbar area, with limited range of motion in the back, but no muscle spasm or vertebral point tenderness.

In September 2016, the Veteran received another VA examination.  Range of motion findings were noted as follows:  forward flexion ending at 55 degrees, extension at 10 degrees, both right and left lateral flexion ending at 20 degrees, and both right and left lateral rotation ending at 25 degrees.  The examiner noted that the Veteran did not exhibit any evidence of pain with weight bearing, and no loss of function after repetitive use testing.  The examiner further noted that the Veteran had pain on palpation, functional loss in the form of pain and diminished movement  Moreover, the examiner noted that pain, weakness, fatigability, or incoordination significantly limit the Veteran's function ability thereby reducing her range of motion to the following:  forward flexion ending at 40 degrees, extension at 10 degrees, both right and left lateral flexion ending at 20 degrees, right lateral rotation ending at 20 degrees, and left lateral rotation ending at 25 degrees.  

The examiner also noted muscle spasms, symptoms of radiculopathy, IVDS, but no ankylosis of the spine.  The examiner concluded that the Veteran's reduced back range of motion is due primarily to her severe DDD/HNPs with two surgeries and still active right left radiculopathy when bending forward or extending.  Additionally, the examiner further found that the Veteran's medical obesity also limits her range of motion, and that her service-connected muscle strain would medically/mechanically not likely limit her range of motion to the degree noted above; it would be estimated to cause approximately half of the limitation.  
Legal Analysis

As noted above, the Veteran contends an increased disability rating, greater than 20 percent, is warranted for her back condition; however, the Board finds that the evidence of record does not support a rating higher than 20 percent at any time during the appeal period.  As mentioned, a higher rating would require the Veteran to exhibit forward flexion of 30 degrees or less or evidence of ankylosis.

A review of the evidence shows that during the appeal period, the Veteran received four VA examinations for her back condition which included range of motion testing.  The Board notes that all but one of the examinations resulted in range of motion findings indicative of a 20 percent rating.  Specifically, in October 2012 and August 2014, the Veteran had 60 degrees forward flexion, and in September 2016, the Veteran had 50 degrees forward flexion, all suggestive of a 20 percent disability rating.  However, in the Veteran's July 2012 examination, the Veteran had forward flexion of 70 degrees which is indicative of a 10 percent rating.  

Additionally, after repetitive use testing, the examinations revealed that although the Veteran's limitation decreased, her range of motion results still supported a 20 percent disability rating.  The Veteran never exhibited forward flexion of 30 degrees or less during any of the examinations, nor was there a finding of ankylosis to support a higher rating.  

Moreover, each examiner ultimately found that while the Veteran had a decrease in movement, the Veteran's DDD and/or radiculopathy was the primary cause of her decrease in range of motion and the cause of her current back pain as opposed to her service-connected lumbosacral strain.  The Board notes that the Veteran had an emergency room visit in February 2015 where the examiner determined that the Veteran had limited range of motion; however, the examiner did not list a specific degree of limitation, therefore, the Board is unable to determine how much limited motion the Veteran may have had for rating purposes.  Nonetheless, the examiner did indicate that there was no evidence of ankylosis; therefore, a rating higher than 20 percent is not warranted.  

The Board has also considered whether the Veteran is entitled to a higher rating due to functional loss.  The Board recognizes the Veteran's reports of being unable to stand, walk, shower, exercise, or lift without pain, and that the VA examiners found functional loss in the Veteran's back examinations noting that the Veteran had functional loss of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  However, the Board finds that the Veteran is not entitled to a higher rating due to functional loss as the Veteran's pain and limited motion and function caused by that pain has been considered in the rating schedule and is part and parcel of the 20 percent rating that she is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Moreover, the examiners opined that the Veteran's decrease in range of motion and pain was primarily caused by her nonservice-connected DDD and radiculopathy as opposed to her service-connected lumbosacral strain.

The Board also recognizes that the Veteran and her family members submitted statements regarding her back pain, and the Board is aware that the Veteran is competent to report pain; however, the Veteran is not competent to make a medical determination as to whether her lumbosacral strain is the cause of her current back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Considering the above, the Board finds that the VA medical opinions are the most probative evidence of record in that they are consistent with one another and provide credible and persuasive medical rationales for adjudicating the Veteran's claim.  Therefore, the preponderance of evidence weighs against the Veteran's claim.  The evidence has shown that the Veteran's range of motion has never been 30 degrees or less, nor was there evidence of ankylosis to support a rating higher than 20 percent disabling.  Additionally, the Veteran's current back pain stems primarily from her nonservice-connected DDD and radiculopathy.  As there is no other evidence of record to support a finding that the Veteran is entitled to a higher rating at any time on appeal; accordingly, the claim must be denied.




ORDER

Entitlement to an increased rating for lumbosacral strain in excess of 20 percent disabling is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


